IN THE SUPREME COURT, STATE OF WYOMING

                                    2017 WY 37

                                                               April Term, A.D. 2017

                                                                     April 5, 2017

THE UNAUTHORIZED PRACTICE
OF LAW COMMITTEE, WYOMING
STATE BAR,

Petitioner,

v.
                                                  D-17-0001
RAZOR CITY REALTY, a partnership
of KEVIN L. BECK, Responsible
Broker, Wyoming License No. 1065, and
RICHARD K. KISTLER, Associate
Broker, Wyoming License No. 5006,

Respondents.

                ORDER APPROVING CONSENT AGREEMENT
[¶1] This matter came before the Court upon a “Report and Recommendation for
Approval of Consent Agreement,” filed herein March 2, 2017, by the Unauthorized
Practice of Law Committee of the Wyoming State Bar (the Committee). After a careful
review of the Committee’s Report and Recommendation, the attached “Consent
Agreement,” the materials attached thereto, and the file, this Court finds that the Report
and Recommendation should be approved, confirmed, and adopted by the Court, and that
the parties’ Consent Agreement should be approved, pursuant to Rule 7(e) of the Rules of
Procedure Governing Unauthorized Practice of Law. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Unauthorized Practice of Law
Committee’s “Report and Recommendation for Approval of Consent Agreement,” which
is attached hereto and incorporated herein, shall be, and the same hereby is, approved,
confirmed, and adopted by this Court; and it is further
[¶3] ADJUDGED AND ORDERED that the parties’ “Consent Agreement” be, and
hereby is, accepted by this Court and the terms of the Consent Agreement are hereby
adopted.

[¶4] DATED this 4th day of April, 2017.

                                            BY THE COURT:

                                            /s/

                                            E. JAMES BURKE
                                            Chief Justice